                                 Case 8:19-bk-10832-CED          Doc 157-3        Filed 12/04/20       Page 1 of 1

                                             Four Stacks Brewing Company
                                                             PROFIT AND LOSS
                                                                  October 2020


                                                                                                                         TOTAL
Income
 Cavalier Income                                                                                                       3,844.67
 Sales
  Groupon Sales                                                                                                          644.05
  PoS Receipts
  Credit Card Deposits                                                                                                22,667.71
  Credit Card Deposits (Riverview)                                                                                     7,515.97
  Total PoS Receipts                                                                                                  30,183.68
 Total Sales                                                                                                          30,827.73
Total Income                                                                                                         $34,672.40
Cost of Goods Sold
 Kegged & Packaged Beer                                                                                                1,061.31
  Kegged & Packaged Beer - RV                                                                                            531.30
 Total Kegged & Packaged Beer                                                                                          1,592.61
 Supplies & Materials - COGS                                                                                           1,854.46
Total Cost of Goods Sold                                                                                              $3,447.07
GROSS PROFIT                                                                                                         $31,225.33
Expenses
 Advertising                                                                                                             331.76
 Bank Charges                                                                                                             35.00
 Charitable Contributions                                                                                                 50.00
 Dues & Subscriptions                                                                                                     30.06
 Insurance                                                                                                               327.00
 Insurance - Liability                                                                                                 1,312.99
 Insurance - Workmans Comp                                                                                               479.56
 Janitorial                                                                                                              405.60
 Legal & Professional Fees                                                                                               975.00
 Meals and Entertainment                                                                                                 184.52
 Office Expenses                                                                                                         577.61
 Payroll Fees                                                                                                             54.00
 Payroll Taxes                                                                                                         1,558.65
 Promotional                                                                                                             686.80
 Rent or Lease                                                                                                        16,850.45
  PoS Lease                                                                                                              215.00
  Rent or Lease - RV                                                                                                     221.00
 Total Rent or Lease                                                                                                  17,286.45
 Repair & Maintenance                                                                                                    120.91
 Salaries and Wages                                                                                                    5,979.23
 Shipping and delivery expense                                                                                            25.92
 Supplies                                                                                                                575.81
 Travel                                                                                                                   20.06
 Utilities                                                                                                             4,138.82
  Utilities - RV                                                                                                       2,727.41
 Total Utilities                                                                                                       6,866.23
Total Expenses                                                                                                       $37,883.16
NET OPERATING INCOME                                                                                                 $ -6,657.83
NET INCOME                                                                                                           $ -6,657.83




                                           Accrual Basis Friday, December 4, 2020 12:19 AM GMT-05:00                        1/1
